 



EXHIBIT 10.4
CHANGE IN CONTROL SEVERANCE AGREEMENT
     This Change in Control Severance Agreement ( “Agreement”) is made effective
as of June 29, 2007 (“Effective Date”), by and among Republic Property Trust, a
Maryland real estate investment trust (the “REIT”), Republic Property Limited
Partnership, a Delaware limited partnership (the “Operating Partnership”) and
Republic Property TRS, a Delaware limited liability company (“TRS,” and together
with the REIT and the Operating Partnership, the “Company”),
and                       (“Executive”).
     The parties agree as follows:
     1. Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
          (a) “Board” shall mean the board of trustees of the Company.
          (b) “Cause” shall mean any of the following: (i) Executive’s willful
and continued failure or habitual neglect to perform his duties;
(ii) Executive’s commission of an act of fraud, theft, dishonesty or other
illegal conduct related to the business of the Company or any Related Company or
the performance of Executive’s duties; (iii) Executive’s unauthorized use or
disclosure of confidential information or trade secrets of the Company or any
Related Company that has a material adverse impact on any such entity; or
(iv) Executive’s conviction of (or plea of no contest to) a felony.
          (c) “Change in Control” shall mean the happening of any of the
following:
               (i) Any “Person” (having the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and used in Sections 13(d) and 14(d) thereof, including a
“group” within the meaning of Section 13(d)(3)) has or acquires Beneficial
Ownership of fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors (“Voting Securities”); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities that are
held or acquired by the following shall not constitute a Change in Control:
(A) the Company or any of its Related Companies or (B) any employee benefit plan
(or a trust forming a part thereof) maintained by the Company or any of its
Related Companies (the persons or entities described in clauses (A) and
(B) above shall collectively be referred to as the "Excluded Group”). For
purposes of this Agreement, “Beneficial Ownership” shall mean beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act.

 



--------------------------------------------------------------------------------



 



               (ii) The individuals who are members of the Company’s Incumbent
Board cease, for any reason, to constitute more than fifty (50%) of the Board.
For purposes of this Agreement, “Incumbent Board” shall mean the individuals
who, as of the beginning of the period commencing two years prior to the
determination date, constitute the Board; provided, however, that any individual
who becomes a member of the Board subsequent to the beginning of such two-year
period, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided, further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with an actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board shall not be
considered a member of the Incumbent Board.
               (iii) A consummation of a merger, consolidation or reorganization
or similar event involving the Company, whether in a single transaction or in a
series of transactions (“Business Combination”), unless, following such Business
Combination:
                    (A) the Persons with Beneficial Ownership of the Company,
immediately before such Business Combination, have Beneficial Ownership of more
than fifty (50%) percent of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation (or in the election of a comparable governing body of any other type
of entity) resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) (the “Surviving Company”) in substantially the same
proportions as their Beneficial Ownership of the Voting Securities immediately
before such Business Combination;
                    (B) the individuals who were members of the Incumbent Board
immediately prior to the execution of the initial agreement providing for such
Business Combination constitute more than fifty (50%) percent of the members of
the board of directors (or comparable governing body of a noncorporate entity)
of the Surviving Company; and
                    (C) no Person (other than a member of the Excluded Group or
any Person who immediately prior to such Business Combination had Beneficial
Ownership of thirty percent (30%) or more of the then Voting Securities) has
Beneficial Ownership of fifty percent (50%) or more of the then combined voting
power of the Surviving Company’s then outstanding voting securities.
               (iv) The assignment, sale, conveyance, transfer, lease or other
disposition of all or substantially all of the assets of the Company to any
Person (other than the Company, any Related Company or an employee benefit plan
(or related trust) sponsored or maintained by the Company or any Related
Company) unless, immediately following such disposition, the conditions set
forth in subsection 1(c)(iii)(A), (B) and (C) above will be satisfied with
respect to the entity which acquires such assets.
          (d) “Good Reason” shall mean Executive’s resignation upon the
occurrence of one of the following events, which event occurs without
Executive’s written consent:
               (i) A material diminution in Executive’s base compensation;

2



--------------------------------------------------------------------------------



 



               (ii) The Company relocates its principal offices, or Executive’s
principal place of employment, more than fifty (50) miles from the Company’s
current offices in Herndon, Virginia; or
               (iii) A material diminution in Executive’s authority, duties or
responsibilities.
Executive must provide written notice to the Company of the occurrence of any of
the foregoing events within ninety (90) days of the occurrence of such event.
The Company or any Related Company shall have a period of thirty (30) days to
remedy such event after receipt of written notice of such event from Executive.
Any voluntary resignation of Executive’s employment for “Good Reason” following
such thirty (30) day cure period must occur no later than the date that is one
year following the initial occurrence of any one of the foregoing “Good Reason”
events.
          (e) “Related Company” shall mean any entity that is directly or
indirectly controlled by, in control of or under common control with, the
Company.
          (f) “Share Awards” means all options, restricted common shares and
such other awards granted pursuant to the Company’s equity incentive award plans
or agreements and any common shares issued upon exercise thereof.
     2. Term.
     The term of this Agreement shall commence on the date hereof and end on the
earlier of the second anniversary of the date hereof or upon completion of all
payments due to Executive if a Change in Control occurs before the second
anniversary of the date hereof.
     3. Severance Benefits.
          (a) If Executive is discharged from employment by the Company without
Cause, or Executive resigns from employment with the Company for Good Reason,
during the period commencing thirty (30) days prior to a Change in Control and
ending eighteen (18) months following a Change in Control, subject to
Executive’s compliance with Sections 3(c), 4 and 5, Executive shall be entitled
to receive the benefits provided below:
               (i) Accrued Obligations. On the date of Executive’s termination
from employment, Executive shall receive a lump sum cash payment for
(A) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect, and (B) Executive’s accrued but unused
vacation through the date of termination.
               (ii)  Cash Severance. Within fifteen (15) days following the
Release Effective Date (as defined below), Executive shall receive a lump sum
cash severance payment equal to $______; provided, however, that in no event
shall this lump sum cash severance payment be paid on a date that is later than
two and one-half (21/2) months following the end of calendar year in which
Executive is terminated.
               (iii) Continued Health Benefits. If Executive elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended

3



--------------------------------------------------------------------------------



 



(“COBRA”), the Company shall pay the premiums of Executive’s group health
insurance coverage, including coverage for Executive’s eligible dependents, for
twelve (12) months following Executive’s date of termination; provided, however,
that the Company shall pay premiums for Executive’s eligible dependents only for
coverage for which those eligible dependents were enrolled immediately prior to
Executive’s date of termination. No premium payments will be made following the
effective date of Executive’s eligibility for coverage by a health insurance
plan of a subsequent employer. For the balance of the period that Executive is
entitled to coverage under federal COBRA law, if any, Executive will be entitled
to maintain such coverage at Executive’s own expense.
               (iv) Equity Awards. The vesting and/or exercisability of any
outstanding unvested portions of any Share Awards shall be automatically
accelerated on the Release Effective Date. The foregoing provisions are hereby
deemed to be a part of each Share Award and to supersede any less favorable
provision in any agreement or plan regarding such Share Award.
          (b) Other Terminations. If Executive’s employment is terminated by the
Company for any reason other than Executive’s discharge from employment by the
Company without Cause, or Executive’s resignation from employment with the
Company for Good Reason, during the period commencing thirty (30) days prior to
a Change in Control and ending eighteen (18) months following a Change in
Control (including, but not limited to, Executive’s death or disability, or
after the expiration of the term of this Agreement), the Company shall not have
any other or further obligations to Executive under this Agreement (including
any financial obligations) except that Executive shall be entitled to receive
(i) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect, (ii) accrued but unused vacation through
the date of termination, and (iii) all other amounts or benefits to which
Executive is entitled under any compensation, retirement or benefit plan or
practice of the Company at the time of termination in accordance with the terms
of such plans or practices, including, without limitation, any continuation of
benefits required by COBRA or applicable law. In addition, all vesting of
Executive’s unvested Share Awards previously granted to him by the Company shall
cease and none of such unvested Share Awards shall be exercisable following the
date of such termination. The foregoing shall be in addition to, and not in lieu
of, any and all other rights and remedies which may be available to the Company
under the circumstances, whether at law or in equity.
          (c) Release. As a condition to Executive’s receipt of any
post-termination benefits pursuant to this Section 3, Executive shall execute
and not revoke a general release of all claims in favor of the Company (the
“Release”) in the form attached hereto as Exhibit A or Exhibit B, as applicable.
In the event Executive does not sign or revokes the Release within a fifty-five
(55) day period following the date of Executive’s termination of employment,
Executive shall not be entitled to the aforesaid payments and benefits. The
“Release Effective Date” shall be the day upon which the seven (7) day
revocation period applicable to Executive’s Release expires without a revocation
of such Release by Executive.

4



--------------------------------------------------------------------------------



 




          (d) Exclusive Remedy. Except as otherwise expressly required by law
(e.g., COBRA) or as specifically provided herein, all of Executive’s rights to
cash severance, health benefits continuation, vesting and acceleration of equity
awards, and other amounts or benefits hereunder (if any) accruing after the
termination of Executive’s employment shall cease upon such termination. In the
event Executive is discharged by the Company without Cause, or Executive resigns
for Good Reason, Executive’s sole remedy shall be to receive the payments and
benefits described in this Section 3.
          (e) Mitigation. Executive shall not be required to mitigate the amount
of any payment provided for in this Section 3 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 3 be reduced by any compensation earned by Executive as the result of
employment by another employer or self-employment or by retirement benefits;
provided, however, that loans, advances or other amounts owed by Executive to
the Company may be offset by the Company against amounts payable to Executive
under this Section 3.
          (f) Return of the Company’s Property. If Executive’s employment is
terminated for any reason, the Company shall have the right, at its option, to
require Executive to vacate his office(s) prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his employment in any manner, as a condition to Executive’s
receipt of any post-termination benefits described in this Agreement, Executive
shall immediately surrender to the Company all lists, books and records of, or
in connection with, the Company’s business, and all other property belonging to
the Company (including, but not limited to, computers, keys, security codes,
access cards, credit cards, uniforms, blackberries and cell phones), it being
distinctly understood that all such lists, books and records, and other
documents, are the property of the Company. Executive shall deliver to the
Company a signed statement certifying compliance with this Section 3(f) prior to
the receipt of any post-termination benefits described in this Agreement.
          (g) Best Pay Provision. If any payment or benefit Executive would
receive under this Agreement, when combined with any other payment or benefit
Executive receives pursuant to the termination of Executive’s employment with
the Company (“Payment”), would (A) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (B) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be either (1) the full amount of such Payment or (2) such
lesser amount (with cash payments being reduced before equity compensation) as
would result in no portion of the Payment being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local employment taxes, income taxes, and the Excise Tax, results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. All determinations required to be made under this Section 3(g),
including whether and to what extent the Payments shall be reduced and the
assumptions to be utilized in arriving at such determination, shall be made by
Company. Any determination by the Company shall be binding upon Executive.

5



--------------------------------------------------------------------------------



 




     4. Confidential Information and Non-Disclosure.
          (a) Executive shall keep secret and retain in strictest confidence,
and shall not use for his personal benefit or the benefit of others or directly
or indirectly disclose, except as may be required or appropriate in connection
with his carrying out his duties under this Agreement, all confidential
information, knowledge or data relating to the Company or any of its Related
Companies, or to the Company’s or any such Related Company’s respective
businesses and investments (including confidential information of others that
has come into the possession of the Company or any such Related Company),
learned by Executive heretofore or hereafter directly or indirectly from the
Company or any of its Related Companies and which is not generally available
lawfully and without breach of confidential or other fiduciary obligation to the
general public without restriction (the “Confidential Company Information”),
except with the Company’s express written consent or as may otherwise be
required by law or any legal process.
          (b) To the extent that any court or agency seeks to have Executive
disclose Confidential Company Information, he shall promptly inform the Company,
and he shall take such reasonable steps to prevent disclosure of such
confidential information until the Company has been informed of such requested
disclosure, and the Company has an opportunity to respond to such court or
agency. To the extent that Executive obtains information on behalf of the
Company or any of the Subsidiaries that may be subject to attorney-client
privilege as to the Company’s attorneys, Executive shall take reasonable steps
to maintain the confidentiality of such information and to preserve such
privilege.
          (c) Nothing in the foregoing provisions of this Section 4 shall be
construed so as to prevent Executive from using, in connection with his
employment for himself or an employer other than the Company or any Related
Companies, knowledge which is generally known (other than by reason of a
violation of this Section 4) to persons of Executive’s experience in other
companies in the same industry.
     5. Non-Solicitation and Non-Competition.
          (a) Non-Solicitation. Executive agrees with the Company that, for the
period during which Executive is employed by the Company and for twelve
(12) months thereafter, Executive will not in any manner (A) directly or
indirectly solicit, induce or encourage any employee or independent contractor
to terminate their employment with the Company or to cease rendering services to
the Company, and Executive shall not initiate discussions with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other person, or (B) hire (on behalf of Executive or any
other person or entity) any employee who has left the employment of the Company
within twelve (12) months of the termination of such employee’s employment with
the Company.
          (b) Non-Competition. Executive shall not, during the term of
Executive’s employment by the Company and, provided that Executive receives the
severance benefit described in Section 3 above, for twelve (12) months
thereafter, conduct business with any of the ten (10) Persons (as defined below)
chosen by the Company, or any of its successors or assigns (a “Designated
Person”), on or before the earlier of (i) the date of termination or (ii) within
thirty (30) days after a Change in Control, whether such business is conducted
by Executive individually or as a principal, partner, member, stockholder,
director, trustee, officer, employee or independent contractor; provided,
however, that the provisions of this Section 5(b) shall not apply to nor
otherwise prevent Executive from engaging in third-party office asset
management, construction, leasing or other consulting services with any Person
other than a Designated Person so long as Executive is not directly involved in
the provision of such third-party services to a Designated Person. “Person”
means any firm, corporation, partnership, limited liability company, trust,
joint venture, association or other entity primarily engaged in the business of
development, construction, acquisition, ownership or operation of institutional
grade office property real estate and designated by the Company to such
Executive in writing; provided, however, that the ten (10) Persons designated
under this Section 5(b) shall be the same Persons for each of the Executives to
which a provision similar to this Section 5(b) applies. The restrictions in this
Section 5 are intended to apply to the United States only.

6



--------------------------------------------------------------------------------



 




     6. At-Will Employment Relationship. Executive’s employment with the Company
is at-will and not for any specified period and may be terminated at any time,
with or without Cause or advance notice, by either Executive or the Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and an authorized representative of the Company.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship.
     7. General Provisions.
          (a) Successors and Assigns. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder. As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise. Executive shall not be entitled to assign any of Executive’s
rights or obligations under this Agreement. This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.
          (b) Severability. In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
          (c) Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement. Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.

7



--------------------------------------------------------------------------------



 




          (d) Governing Law and Venue. This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of
Delaware applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Any suit
brought hereon shall be brought in the federal courts sitting in the Northern
District of Virginia, the Parties hereby waiving any claim or defense that such
forum is not convenient or proper.
          (e) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated: (i) by personal delivery when delivered personally; (ii) by overnight
courier upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notice shall be sent to Executive and the Company at
the addresses set forth below, or such other address as either party may specify
in writing:
               (i) if to Executive, to the address set forth in the records of
the Company;
               (ii) if to the Company:
Republic Property Trust
13861 Sunrise Valley Drive, Suite 410
Herndon, VA 20171
Attention: General Counsel
Tel: 703-880-2900
Fax: 703-880-2901
          (f) Survival. Sections 1 (“Definitions”), 3 (“Severance Benefits”), 4
(“Confidential Information and Non-Disclosure”), 5 (“Non-Solicitation and
Non-Competition”), and 7 (“General Provisions”) of this Agreement shall survive
termination of Executive’s employment by the Company.
          (g) Entire Agreement. This Agreement, together with the 2005 Omnibus
Long-Term Incentive Plan and any awards made thereunder, constitute the entire
agreement between the parties in respect of the subject matter contained herein
and supersede all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral, relating to the subject
matter hereof. This Agreement may be amended or modified only with the written
consent of Executive and an authorized representative of the Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.

8



--------------------------------------------------------------------------------



 



          (h) Code Section 409A Exempt. The compensation and benefits payable
under this Agreement, including without limitation the severance benefits
described in Section 3, are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code. To the extent
applicable, this Agreement shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder. If the Company and Executive determine that any
compensation or benefits payable under this Agreement may be or become subject
to Code Section 409A and related Department of Treasury guidance, the Company
and Executive agree to amend this Agreement or adopt other policies or
procedures (including amendments, policies and procedures with retroactive
effect), or take such other actions as the Company and Executive deem necessary
or appropriate to (a) exempt the compensation and benefits payable under this
Agreement from Code Section 409A and/or preserve the intended tax treatment of
the compensation and benefits provided with respect to this Agreement, or
(b) comply with the requirements of Code Section 409A and related Department of
Treasury guidance.
          (i) Attorneys’ Fees. In the event of any legal proceeding relating to
this Agreement or any term or provision hereof, the losing party shall be
responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding; provided, however, Executive shall not be required to pay or
reimburse the Company unless the claim or defense asserted by Executive was
unreasonable.
          (j) Withholding. The Company shall be entitled to withhold from any
payments or deemed payments to Executive hereunder any amount of withholding
required by law.
          (k) Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
(Signature Page Follows)

9



--------------------------------------------------------------------------------



 



THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

            REPUBLIC PROPERTY TRUST
    Dated: __________________  By:          Name:           Title:          
REPUBLIC PROPERTY LIMITED PARTNERSHIP
    Dated: __________________  By:           Name:           Title:          
REPUBLIC PROPERTY TRS
    Dated: __________________  By:           Name:           Title:        

            EXECUTIVE
    Dated: __________________                    Address:           

10



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RELEASE
(INDIVIDUAL TERMINATION)
     THIS RELEASE is made as of this day of ______, ______, by the undersigned
in favor of Republic Property Trust, Republic Property Limited Partnership and
Republic Property TRS (collectively, the “Company”).
     Certain capitalized terms used in this Release are defined in that certain
Change in Control Severance Agreement dated as of ______, 2007, between the
Company and the undersigned (the “Agreement”), the terms of which I have
previously agreed to and of which this Release is a part. I have been offered
the opportunity to receive the severance benefits described in Section 3 of the
Agreement from the Company to which I otherwise would not be entitled by
executing the general release of claims set forth in this Release.
     I hereby confirm my obligations under Sections 4 and 5 of the Agreement.
     I hereby for myself, and my heirs, agents, executors, successors, assigns
and administrators (collectively, the “Related Parties”), intending to be
legally bound, do hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its
affiliates, subsidiaries, parents, joint ventures, and its and their officers,
directors, shareholders, employees, predecessors, and partners, and its and
their respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which I ever had, now has, or hereafter
may have, or which the Related Parties may have, by reason of any matter, cause
or thing whatsoever, from the beginning of my initial dealings with the Company
or any predecessor to the date of this Release, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to my employment relationship with Company or any predecessor, the
terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C.
ss. 621 et seq., the Older Worker’s Benefit Protection Act, 29 U.S.C. ss.
626(f)(1), Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. ss.
2000e et seq., the Civil Rights Act of 1871, the Civil Rights Act of 1991, the
Americans with Disabilities Act, 42 U.S.C. ss. 12101—12213, the Rehabilitation
Act, the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. ss. 2601 et
seq., the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, as amended, the National Labor Relations Act, as amended, the
Immigration Reform and Control Act, as amended, the Worker Adjustment and
Retraining Notification Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs, but not including such claims to
vested or accrued payments, benefits and other rights provided to me under the
Agreement and any employee benefit plan of the Company in which I am a
participant. This Release is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort. Except as
specifically provided herein, it is expressly understood and agreed that this
Release shall operate as a clear and unequivocal waiver by me of any claim for
accrued or unpaid wages, benefits or any other type of payment other than as
provided under the Agreement and any employee benefit plan of the Company in
which I am a participant. It is the intention of the parties to make this
Release as broad and as general as the law permits as to the claims released
hereunder.

11



--------------------------------------------------------------------------------



 



     I further agree and recognize that I have permanently and irrevocably
severed my employment relationship with the Company and that the Company has no
obligation to employ me in the future.
     The parties agree and acknowledge that the Agreement, and the settlement
and termination of any asserted or unasserted claims against the Releasees
pursuant to the Agreement, are not and shall not be construed to be an admission
of any violation of any federal, state or local statute or regulation, or of any
duty owed by any of the Releasees to me.
     I certify and acknowledge as follows:
     (a) That I have read the terms of this Release, and that I understand its
terms and effects, including the fact that I have agreed to RELEASE AND FOREVER
DISCHARGE all Releasees from any legal action or other liability of any type
related in any way to the matters released pursuant to this Release other than
as provided in the Agreement and in this Release;
     (b) That I have signed this Release voluntarily and knowingly in exchange
for the consideration described herein, which I acknowledge is adequate and
satisfactory to me and which I acknowledge is in addition to any other benefits
to which I am otherwise entitled;
     (c) That I have been and am hereby advised in writing to consult with an
attorney prior to signing this Release;
     (d) That I do not waive rights or claims that may arise after the date this
Release is executed;
     (e) That neither the Company, nor any of its trustees, managers, employees,
or attorneys, has made any representations to me concerning the terms or effects
of this Release other than those contained herein;
     (f) That I have not filed, and will not hereafter file, any claim against
the Company relating to my employment and/or cessation of employment with the
Company, or otherwise involving facts that occurred on or prior to the date that
I have signed this Release, other than a claim that the Company has failed to
pay me the severance payments or benefits due under the Agreement or any
employee benefit plan of the Company in which I am a participant.

12



--------------------------------------------------------------------------------



 



     (g) That if I commence, continue, join in, or in any other manner attempt
to assert any claim released herein against the Company, or otherwise violates
the terms of this Release, (i) I will cease to have any further rights to
severance payments or benefits from the Company, and (ii) I shall be required to
return any severance payments or benefits made to me by the Company (together
with interest thereon); and
     (h) I acknowledge that I may later discover facts different from or in
addition to those which I know or believe to be true now, and I agree that, in
such event, this Release shall nevertheless remain effective in all respects,
notwithstanding such different or additional facts or the discovery of those
facts.
     This Release may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Release.
     This Release and the Agreement constitute the complete understanding
between me and the Company concerning the subject matter hereof. No other
promises or agreements will be binding unless signed by me and an authorized
officer of the Company.
     In the event that any provision or portion of this Release shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Release shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
     The respective rights and obligations of the parties hereunder shall
survive termination of this Release to the extent necessary for the intended
preservation of such rights and obligations.
     This Release shall be governed by and construed and interpreted in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of law.
FOR EMPLOYEES AGE 40 OR OLDER ONLY:
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (A) my waiver and release do not
apply to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier); (D) I have seven
(7) days following the execution of this Release by the parties to revoke the
Release; and (E) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth day after this
Release is executed by me.

13



--------------------------------------------------------------------------------



 



            EXECUTIVE                         Date:        

14



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE
(GROUP TERMINATION)
     THIS RELEASE is made as of this day of ______, ______, by the undersigned
in favor of Republic Property Trust, Republic Property Limited Partnership and
Republic Property TRS (collectively, the “Company”).
     Certain capitalized terms used in this Release are defined in that certain
Change in Control Severance Agreement dated as of ______, 2007, between the
Company and the undersigned (the “Agreement”), the terms of which I have
previously agreed to and of which this Release is a part. I have been offered
the opportunity to receive the severance benefits described in Section 3 of the
Agreement from the Company to which I otherwise would not be entitled by
executing the general release of claims set forth in this Release.
     I hereby confirm my obligations under Sections 4 and 5 of the Agreement.
     I hereby for myself, and my heirs, agents, executors, successors, assigns
and administrators (collectively, the “Related Parties”), intending to be
legally bound, do hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its
affiliates, subsidiaries, parents, joint ventures, and its and their officers,
directors, shareholders, employees, predecessors, and partners, and its and
their respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which I ever had, now has, or hereafter
may have, or which the Related Parties may have, by reason of any matter, cause
or thing whatsoever, from the beginning of my initial dealings with the Company
or any predecessor to the date of this Release, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to my employment relationship with Company or any predecessor, the
terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C.
ss. 621 et seq., the Older Worker’s Benefit Protection Act, 29 U.S.C. ss.
626(f)(1), Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. ss.
2000e et seq., the Civil Rights Act of 1871, the Civil Rights Act of 1991, the
Americans with Disabilities Act, 42 U.S.C. ss. 12101—12213, the Rehabilitation
Act, the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. ss. 2601 et
seq., the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, as amended, the National Labor Relations Act, as amended, the
Immigration Reform and Control Act, as amended, the Worker Adjustment and
Retraining Notification Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs, but not including such claims to
vested or accrued payments, benefits and other rights provided to me under the
Agreement and any employee benefit plan of the Company in which I am a
participant. This Release is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort. Except as
specifically provided herein, it is expressly understood and agreed that this
Release shall operate as a clear and unequivocal waiver by me of any claim for
accrued or unpaid wages, benefits or any other type of payment other than as
provided under the Agreement and any employee benefit plan of the Company in
which I am a participant. It is the intention of the parties to make this
Release as broad and as general as the law permits as to the claims released
hereunder.

15



--------------------------------------------------------------------------------



 



     I further agree and recognize that I have permanently and irrevocably
severed my employment relationship with the Company and that the Company has no
obligation to employ me in the future.
     The parties agree and acknowledge that the Agreement, and the settlement
and termination of any asserted or unasserted claims against the Releasees
pursuant to the Agreement, are not and shall not be construed to be an admission
of any violation of any federal, state or local statute or regulation, or of any
duty owed by any of the Releasees to me.
     The attachment to this Release includes a listing of the ages and job
titles of all employees of the Company who are eligible to receive the severance
benefits by signing a Release constituting a general release of all claims.
     I certify and acknowledge as follows:
     (a) That I have read the terms of this Release, and that I understand its
terms and effects, including the fact that I have agreed to RELEASE AND FOREVER
DISCHARGE all Releasees from any legal action or other liability of any type
related in any way to the matters released pursuant to this Release other than
as provided in the Agreement and in this Release;
     (b) That I have signed this Release voluntarily and knowingly in exchange
for the consideration described herein, which I acknowledge is adequate and
satisfactory to me and which I acknowledge is in addition to any other benefits
to which I am otherwise entitled;
     (c) That I have been and am hereby advised in writing to consult with an
attorney prior to signing this Release;
     (d) That I do not waive rights or claims that may arise after the date this
Release is executed;
     (e) That neither the Company, nor any of its trustees, managers, employees,
or attorneys, has made any representations to me concerning the terms or effects
of this Release other than those contained herein;

16



--------------------------------------------------------------------------------



 



     (f) That I have not filed, and will not hereafter file, any claim against
the Company relating to my employment and/or cessation of employment with the
Company, or otherwise involving facts that occurred on or prior to the date that
I have signed this Release, other than a claim that the Company has failed to
pay me the severance payments or benefits due under the Agreement or any
employee benefit plan of the Company in which I am a participant.
     (g) That if I commence, continue, join in, or in any other manner attempt
to assert any claim released herein against the Company, or otherwise violates
the terms of this Release, (i) I will cease to have any further rights to
severance payments or benefits from the Company, and (ii) I shall be required to
return any severance payments or benefits made to me by the Company (together
with interest thereon); and
     (h) I acknowledge that I may later discover facts different from or in
addition to those which I know or believe to be true now, and I agree that, in
such event, this Release shall nevertheless remain effective in all respects,
notwithstanding such different or additional facts or the discovery of those
facts.
     This Release may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Release.
     This Release and the Agreement constitute the complete understanding
between me and the Company concerning the subject matter hereof. No other
promises or agreements will be binding unless signed by me and an authorized
officer of the Company.
     In the event that any provision or portion of this Release shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Release shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
     The respective rights and obligations of the parties hereunder shall
survive termination of this Release to the extent necessary for the intended
preservation of such rights and obligations.
     This Release shall be governed by and construed and interpreted in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of law.

17



--------------------------------------------------------------------------------



 



FOR EMPLOYEES AGE 40 OR OLDER ONLY:
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (A) my waiver and release do not
apply to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have forty-five (45) days to consider this Release (although
I may choose to voluntarily execute this Release earlier); (D) I have seven
(7) days following the execution of this Release by the parties to revoke the
Release; (E) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this Release
is executed by me; and (F) I have received with this Release a detailed list of
the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.

            EXECUTIVE
                  Date:   

18



--------------------------------------------------------------------------------



 



ATTACHMENT TO RELEASE
     The following information is provided to comply with the Older Workers
Benefit Protection Act. Capitalized terms used herein but not defined shall have
the meanings given them in the General Release to which this Attachment is
attached. Attached are the ages of all employees of Republic Property Trust,
Republic Property Limited Partnership and Republic Property TRS (the “Company”)
who are eligible to receive severance benefits as a result of their termination
of employment by signing a Release constituting a general release of all claims:

  (1)   The decisional unit is the Company.     (2)   The attachment includes a
listing of the ages and job titles of all employees of the Company who are
eligible to receive the severance benefits by signing a Release constituting a
general release of all claims.

19



--------------------------------------------------------------------------------



 



JOB CLASSIFICATION AND AGE OF EMPLOYEES
ELIGIBLE FOR SEVERANCE BENEFITS

                                                              Age of Those Not
Selected for     Job Title     Selected Persons by Age     Termination          
           
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                     

 